 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WESLEY A. MASSEY, )
)
Plaintiff, )
) Civil Action No. 2:19-cy-659
v. )
)
LEE ESTOCK, et al., )
)
Defendants. )
MEMORANDUM ORDER

 

Pending before the Court is the Plaintiffs “Emergency Motion” seeking reconsideration
of the undersigned’s prior order denying Plaintiff's request for a temporary restraining order
and/or preliminary injunction. See ECF Nos. 36, 28, 29. The disputed Order was entered on
December 9, 2019, following a telephonic motion hearing on Plaintiff's request for injunctive
relief. ECF No. 29.

In his motion for reconsideration, Plaintiff states that the Defendants have failed to
discontinue their use of communal razor storage boxes, notwithstanding their representation to
the Court during the November 22, 2019 motion hearing that individualized storage containers
had been ordered and were expected to arrive imminently at SCI-Pine Grove. Plaintiff requests
an order from this Court directing Defendants to implement the new razor storage system within
three calendar days or return Plaintiff's razor to him pending full implementation of the new
storage policy.

Federal district courts have the inherent authority to reconsider prior interlocutory orders
“at any point during which the litigation continue[s],” provided that the court retains jurisdiction

over the case. State Nat'l Ins. Co. v. Cty. of Camden, 824 F.3d 399, 406 (3d Cir. 2016).
1

 
 

 

Nevertheless, reconsideration should be granted “only where the moving party shows that at least
one of the following grounds is present: ‘(1) an intervening change in the controlling law; (2) the
availability of new evidence that was not available when the court [made its initial decision]; or
(3) the need to correct a clear error of law or fact or to prevent manifest injustice.” In re Energy
Future Holdings Corp., 904 F.3d 298, 311 (3d Cir. 2018) (quoting United States ex rel.
Schumann vy. Astrazeneca Pharm. L.P., 769 F.3d 837, 848-89 (3d Cir. 2014)).

Here, there has been no intervening change in the law governing injunctive relief as
would necessitate a reconsideration of the Court’s prior ruling. Nor has Plaintiff pointed to any
clear error in the Court’s ruling that would otherwise result in a manifest injustice to the parties if
not corrected. At most, Plaintiff has presented new information in the form of a status update
indicating that Defendants have not yet fully effectuated the new policy that they articulated at
the motion hearing. Even accepting this information at face value, however, the Court is not
convinced that it justifies the imposition of injunctive relief. For the reasons previously
articulated by the Court in its December 9, 2019 ruling, this Court remains of the view that
Plaintiff has not demonstrated a likelihood of success on the merits of his underlying Eighth
Amendment claim, nor has the Defendants’ delay in implementing the new storage policy
created an imminent likelihood of irreparable harm to him. For these reasons, the following
Order is entered: |

NOW, this 7th day of January, 2020, IT IS ORDERED that Plaintiff's Emergency
Motion for Reconsideration For Injunctive Relief, ECF No. [3 6], shall be, and hereby is,

DENIED without prejudice.
IT IS FURTHER ORDERED that, on or before February 7, 2020, the Defendants shall

file a status report advising the Court as to their progress in obtaining individualized storage

2

 
 

 

containers and the date on which the institution’s new razor storage policy either was or will be

fully implemented.

      
   

“SUSAN PARADISE BAXTER
United States District Judge

 

em: WESLEY A. MASSEY
ND-8176
SCI Pinegrove
189 Fyock Road
Indiana, PA 15701
(by U.S. mail, First Class)

Counsel of record
(via CM/ECF)

 
